
	
		II
		110th CONGRESS
		2d Session
		S. 2957
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2008
			Mr. Lieberman introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To modernize credit union net worth standards, advance
		  credit union efforts to promote economic growth, and modify credit union
		  regulatory standards and reduce burdens, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Credit Union Regulatory Improvements
			 Act of 2008.
		ICapital
			 Modernization
			101.Amendments to
			 net worth categories
				(a)In
			 generalSection 216(c)(1) of
			 the Federal Credit Union Act
			 (12 U.S.C.
			 1790d(c)(1)) is amended—
					(1)in
			 subparagraph (A)—
						(A)in clause (i), by striking 7
			 percent and inserting 5.25 percent; and
						(B)by striking clause (ii) and inserting the
			 following:
							
								(ii)it has a risk-based net worth ratio of not
				less than 10
				percent.
								;
						(2)in subparagraph
			 (B)—
						(A)in clause (i), by
			 striking 6 percent and inserting 4.25 percent;
			 and
						(B)by striking clause (ii) and inserting the
			 following:
							
								(ii)it has a risk-based net worth ratio of not
				less than 8
				percent.
								;
						(3)in subparagraph
			 (C)—
						(A)in clause (i), by
			 striking 6 percent and inserting 4.25 percent;
			 and
						(B)by striking clause (ii) and inserting the
			 following:
							
								(ii)it has a risk-based net worth ratio of less
				than 8 percent.
								;
				and
						(4)by striking
			 subparagraph (D) and inserting the following:
						
							(D)Significantly
				undercapitalizedAn insured credit union is significantly
				undercapitalized if—
								(i)the credit union has a net worth ratio of
				less than 3.25 percent;
								(ii)the credit union has a net worth ratio of
				less than 4.25 percent and either—
									(I)fails to submit an acceptable net worth
				restoration plan within the time allowed under subsection (f); or
									(II)materially fails to implement a net worth
				restoration plan approved by the Board; or
									(iii)the credit union has a risk-based net worth
				ratio of less than 6
				percent.
								.
					(b)Relevant capital
			 measuresSection 216(c)(2) of the Federal Credit Union Act (12 U.S.C.
			 1790d(c)(2)) is amended by striking leverage
			 limit each place such term appears and inserting relevant
			 capital measures.
				(c)Adjustment by
			 Federal Deposit Insurance CorporationSection 216(c)(2)(A) of the
			 Federal Credit Union Act
			 (12 U.S.C.
			 1790d(c)(2)(A)) is amended—
					(1)by striking
			 Federal banking agencies increase or decrease and inserting
			 Federal Deposit Insurance Corporation increases or decreases one of
			 ; and
					(2)by striking
			 level the first place such term appears and inserting
			 levels.
					(d)Adjusting net
			 worth levelsSection 216(c)(2)(A) of the
			 Federal Credit Union Act
			 (12 U.S.C.
			 1790d(c)(2)(A)) is amended by striking not more than the
			 difference between the required minimum level most recently established by the
			 Federal banking agencies and 4 percent of total assets (with respect to
			 institutions regulated by those agencies) and inserting the
			 increase or decrease made by the Federal Deposit Insurance
			 Corporation.
				(e)Consultation
			 with Federal Deposit Insurance CorporationSection
			 216(c)(2)(B)(i) of the Federal Credit Union
			 Act (12
			 U.S.C. 1790d(c)(2)(B)(i)) is amended by striking Federal
			 banking agencies and inserting Federal Deposit Insurance
			 Corporation.
				102.Amendments
			 relating to risk-based net worth requirementsSection 216(d) of the
			 Federal Credit Union Act
			 (12 U.S.C.
			 1790d(d)) is amended—
				(1)in
			 paragraph (1)—
					(A)by striking
			 that are complex, as defined by the Board; and
					(B)by inserting
			 , as defined by the Board before the period at the end;
					(2)by striking
			 paragraph (2) and inserting the following:
					
						(2)StandardThe Board shall design the risk-based net
				worth requirement to take account of any material risks, as defined by the
				Board, applicable to insured credit unions that are taken account of by
				comparable standards applicable to institutions insured by the Federal Deposit
				Insurance Corporation.
						;
				and
				(3)in the subsection heading, by striking
			 for Complex Credit
			 Unions.
				103.Treatment based
			 on other criteriaSection
			 216(h)(2) of the Federal Credit Union Act (12 U.S.C. 1790d(h)(2)) is amended
			 by inserting , except to reclassify an insured credit union into the
			 next lower net worth category, based on interest rate risk, to the extent that
			 any such reclassification by a delegatee may be reviewed by the Board,
			 after to reclassify an insured credit union into a lower net worth
			 category.
			104.Definitions
			 relating to net worth
				(a)Secondary capital
			 accounts for purposes of determining net worthSection 216(o)(2)(B) of the Federal Credit
			 Union Act (12
			 U.S.C. 1790d(o)(2)(B)) is amended by inserting , subject
			 to limitations set by the Board to address the safe and sound use of secondary
			 capital to carry out the purpose of this section, after
			 secondary capital accounts.
				(b)Net worth
			 ratioSection 216(o)(3) of the Federal Credit Union Act
			 (12 U.S.C.
			 1790d(o)(3)) is amended—
					(1)by inserting
			 minus its deposit in the Fund, after net worth of the
			 credit union; and
					(2)by inserting minus its deposit in
			 the Fund after total assets of the credit union.
					(c)Risk-based net
			 worth ratioSection 216(o) of the Federal Credit Union Act
			 (12 U.S.C.
			 1790d)(o)) is amended by adding at the end the following new
			 paragraph:
					
						(5)Risk-based net
				worth ratioThe term
				risk-based net worth ratio means, with respect to any credit
				union, the ratio of the net worth of the credit union, plus any loan loss
				reserves (subject to limitations established by the Board) and minus the credit
				union’s deposit in the Fund, to the risk assets of the credit union, as defined
				by the
				Board.
						.
				105.Amendments
			 relating to net worth restoration plans
				(a)Temporary waiver
			 of net worth restoration plan requirement in response to
			 disastersSubsection
			 216(f)(1) of the Federal Credit Union Act (12 U.S.C. 1790d(f)(1)) is amended
			 by striking Each insured credit union and inserting
			 Except as determined by the Board in the case of a credit union that
			 becomes or remains no less than undercapitalized due to the impact of a major
			 natural or man-made disaster, each insured credit union.
				(b)Net worth
			 restoration requirement for credit unions that are not well
			 capitalizedSection 216(e) of
			 the Federal Credit Union Act (12 U.S.C. 1790d(e)) is amended to
			 read as follows:
					
						(e)Net worth
				restoration plan requirement applicable to credit unions that are not well
				capitalizedThe Board may
				require an insured credit union that is not well capitalized to submit a net
				worth restoration plan, as required under subsection (f), if—
							(1)material safety and soundness concerns
				caused the credit union to become less than well capitalized; and
							(2)the safety and
				soundness concerns remain
				unresolved.
							.
				(c)Board action may
			 include order to credit unionSection 216(i)(1)(B) of the Federal Credit
			 Union Act (12
			 U.S.C. 1790d(i)(1)(B)) is amended—
					(1)by inserting order the credit union
			 to before take such other action; and
					(2)by inserting
			 , in the discretion of the Board, after as the
			 Board.
					(d)Substitution of
			 90 calendar daysSection
			 216(i)(3)(A) of the Federal Credit Union Act (12 U.S.C. 1790d(i)(3)(A)) is
			 amended—
					(1)by striking
			 calendar quarter and inserting 90-calendar day
			 period; and
					(2)by inserting
			 first after the date on which the credit
			 union.
					(e)Clarification of
			 coordination requirementSection 216(l)(3)(A)(ii) of the Federal
			 Credit Union Act (12 U.S.C. 1790d(l)(3)(A)(ii)) is
			 amended by inserting before the semicolon at the end , if the Board
			 determines that such action by the official will carry out the purpose of this
			 section.
				IIEconomic
			 Growth
			201.Limits on
			 member business loansSection
			 107A(a) of the Federal Credit Union
			 Act (12
			 U.S.C. 1757a(a)) is amended by striking the
			 lesser of— and all that follows through the end of the
			 subsection and inserting 20 percent of the total assets of the credit
			 union..
			202.Definition of
			 member business loanSection
			 107A(c)(1)(B)(iii) of the Federal Credit Union
			 Act (12
			 U.S.C. 1757a(c)(1)(B)(iii)) is amended by striking
			 $50,000 and inserting an amount, not to exceed $100,000,
			 that the Board shall prescribe by regulation.
			203.Restriction on
			 member business loansSection
			 216(g)(2) of the Federal Credit Union
			 Act (12
			 U.S.C. 1790d(g)(2)) is amended by striking until such
			 time as the credit union becomes adequately capitalized and inserting
			 unless otherwise approved by the Board.
			204.Member business
			 loan exclusion for loans to nonprofit religious organizationsSection 107A(a) of the
			 Federal Credit Union Act
			 (12 U.S.C.
			 1757a(a)) is amended by inserting , excluding loans made
			 to nonprofit religious organizations, after total amount of such
			 loans.
			205.Credit unions
			 authorized to lease space in buildings in credit union offices in underserved
			 areasSection 107 of the
			 Federal Credit Union Act
			 (12 U.S.C.
			 1757) is amended—
				(1)in paragraph (16),
			 by striking and at the end;
				(2)by redesignating
			 paragraph (17) as paragraph (18); and
				(3)by inserting after
			 paragraph (16) the following:
					
						(17)with regard to any building purchased or
				constructed by the credit union for a credit union office or credit union
				operations in an underserved area, to lease office space in such building that
				is separate and clearly distinct from any office or operation of the credit
				union to any business enterprise, subject to such regulations as the Board may
				prescribe, taking into account the safety and soundness of the credit union;
				and
						.
				206.Amendments
			 relating to credit union service to underserved areasSection 109(c)(2) of the Federal Credit
			 Union Act (12 U.S.C.
			 1759(c)(2)) is amended—
				(1)in the matter
			 preceding subparagraph (A), by striking the field of membership category
			 of which is described in subsection (b)(2),;
				(2)by
			 striking subparagraph (A) and inserting the following:
					
						(A)the Board determines, at any time after
				August 7, 1998, that the local community, neighborhood, or rural district is an
				underserved area; and
						;
				and
				(3)in subparagraph (B), by inserting
			 not later than 2 years after having an underserved area added to the
			 credit union’s charter, before the credit union.
				207.Underserved
			 area definedSection 101 of
			 the Federal Credit Union Act (12 U.S.C. 1752) is amended—
				(1)in
			 paragraph (8), by striking and at the end;
				(2)in paragraph (9),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(10)the term underserved area
				means a geographic area consisting of one or more population census tracts,
				that encompass or are located within—
							(A)an investment area designated under section
				103(16) of the Community Development Banking and Financial Institutions Act of
				1994; or
							(B)a low income community, as defined in
				section
				45D(e) of the Internal Revenue Code of
				1986.
							.
				IIIRegulatory
			 Modifications
			301.Investments in
			 securities by Federal credit unions
				(a)In
			 generalSection 107 of the
			 Federal Credit Union Act
			 (12 U.S.C.
			 1757) is amended—
					(1)by striking A Federal credit
			 union and inserting the following:
						
							(a)In
				generalA Federal credit
				union
							;
				and
					(2)by adding at the end the following:
						
							(b)Investment for
				the credit union’s own account
								(1)In
				generalIn addition to the
				investments authorized by subsection (a), a Federal credit union may purchase
				and hold for its own account such investment securities of investment grade as
				the Board may authorize by regulation, subject to such limitations and
				restrictions as the Board may prescribe in such regulations.
								(2)Percentage
				limitations
									(A)Single
				obligorIn no event may the total amount of investment securities
				of any single obligor or maker held by a Federal credit union for the credit
				union’s own account exceed at any time an amount equal to 10 percent of the net
				worth of the credit union.
									(B)Aggregate
				investmentsIn no event may the aggregate amount of investment
				securities held by a Federal credit union for the credit union’s own account
				exceed at any time an amount equal to 10 percent of the assets of the credit
				union.
									(3)Investment
				security defined
									(A)In
				generalFor purposes of this subsection, the term
				investment security means marketable obligations evidencing the
				indebtedness of any person in the form of bonds, notes, or debentures and other
				instruments commonly referred to as investment securities.
									(B)Further
				definition by BoardThe Board may, by regulation, further define
				the term investment security.
									(4)Investment grade
				definedThe term investment grade means, with
				respect to an investment security purchased by a credit union for its own
				account, an investment security that at the time of such purchase is rated in
				one of the 4 highest rating categories by at least 1 nationally recognized
				statistical rating organization.
								(5)Clarification of
				prohibition on stock ownershipNo provision of this subsection
				shall be construed as authorizing a Federal credit union to purchase shares of
				stock of any corporation for the credit union’s own account, except as
				otherwise permitted by
				law.
								.
					(b)Clerical
			 amendmentsThe Federal Credit Union Act is amended—
					(1)in section 101(5)
			 (12 U.S.C. 1751(5)), by striking section 107(13) and inserting
			 section 107(a)(13);
					(2)in section 114(a)
			 (12 U.S.C. 1764(a)), by striking section 107(5) and inserting
			 section 107(a)(5).
					302.Authority of
			 NCUA to establish longer maturities for certain credit union
			 loansSection 107(a)(5) of the
			 Federal Credit Union Act
			 (12 U.S.C.
			 1757(5)), as so designated by this Act, is amended in the
			 matter preceding subparagraph (A), by striking except as otherwise
			 provided herein and inserting or any longer maturity as the
			 Board may allow, by regulation.
			303.Increase in
			 lending and investment limits in credit union service organizations
				(a)LendingSection 107(a)(5)(D) of the
			 Federal Credit Union Act
			 (12 U.S.C.
			 1757(5)(D)), as so designated by this Act, is amended—
					(1)by striking
			 shall not exceed 1 per centum of the paid-in and inserting
			 shall not exceed 2 percent of the total paid-in; and
					(2)by inserting
			 , except that the percentage limitation on any such loans by any credit
			 union may be reduced by order of the Board when the Board determines such
			 reduction is appropriate to preserve the safety and soundness of the credit
			 union before the period at the end.
					(b)InvestingSection 107(a)(7)(I) of the
			 Federal Credit Union Act
			 (12 U.S.C.
			 1757(7)(I)), as so designated by this Act, is amended—
					(1)by striking
			 up to 1 per centum of the total paid and inserting up to
			 2 percent of the total paid; and
					(2)by inserting
			 , and such approval authority includes the authority to reduce the
			 percentage limitation on any such investment by any credit union if the Board
			 determines that such reduction is appropriate to preserve the safety and
			 soundness of the credit union after with the approval of the
			 Board.
					304.Voluntary
			 mergers involving multiple common-bond credit unionsSection 109(d)(2) of the
			 Federal Credit Union Act
			 (12 U.S.C.
			 1759(d)(2)) is amended by striking subparagraph (C) and
			 inserting the following:
				
					(C)any group transferred in connection with a
				voluntary merger of any such Federal credit union with another insured credit
				union, as approved by the Board on or after August 7, 1998, in accordance with
				guidelines and regulations issued under section
				120.
					.
			305.Conversions of
			 certain credit unions to a community charterSection 109(g) of the
			 Federal Credit Union Act
			 (12 U.S.C.
			 1759(g)) is amended by adding at the end the following:
				
					(3)Criteria for
				continued membership of certain member groups in community charter
				conversionsIn the case of a
				voluntary conversion of a credit union described in paragraph (1) or (2) of
				subsection (b) into a community credit union described in subsection (b)(3),
				the Board shall prescribe, by regulation, the criteria under which the Board
				may determine that a member group or other portion of a credit union’s existing
				membership, that is located outside of the well-defined local community,
				neighborhood, or rural district that shall constitute the community charter,
				can be satisfactorily served by the credit union and remain within the
				community credit union’s field of membership permitting new members to be added
				from such
				groups.
					.
			306.Credit union
			 governance
				(a)Expulsion of
			 members for just causeSection 118(b) of the
			 Federal Credit Union Act
			 (12 U.S.C.
			 1764(b)) is amended to read as follows:
					
						(b)Policy and
				actions of boards of directors of Federal credit unions
							(1)Expulsion of
				members for nonparticipation or for just causeThe board of
				directors of a Federal credit union may, by majority vote of a quorum of
				directors, adopt and enforce a policy with respect to expulsion from
				membership, by a majority vote of such board of directors, based on just cause,
				including disruption of credit union operations, or on nonparticipation by a
				member in the affairs of the credit union.
							(2)Written notice
				of policy to membersIf a policy described in paragraph (1) is
				adopted, written notice of the policy as adopted and the effective date of such
				policy shall be provided to—
								(A)each existing
				member of the credit union, not later than 30 days prior to the effective date
				of such policy; and
								(B)each new member
				prior to or upon applying for
				membership.
								.
				(b)Term limits
			 authorized for Board members of Federal credit unionsSection
			 111(a) of the Federal Credit Union
			 Act (12
			 U.S.C. 1761(a)) is amended by adding at the end the following:
			 The bylaws of a Federal credit union may limit the number of consecutive
			 terms that any person may serve on the board of directors of such credit
			 union..
				307.Providing the
			 National Credit Union Administration with greater flexibility in responding to
			 market conditionsSection
			 107(a)(5)(A)(vi)(I) of the Federal Credit Union
			 Act (12
			 U.S.C. 1757(5)(A)(vi)(I)), as so designated by this Act, is
			 amended by striking six-month period and that prevailing interest rate
			 levels and inserting 6-month period or that prevailing interest
			 rate levels.
			308.Credit union
			 conversion voting requirementsSection 205(b)(2) of the
			 Federal Credit Union Act
			 (12 U.S.C.
			 1785(b)(2)(B)) is amended—
				(1)by redesignating
			 subparagraphs (E), (F), and (G) as subparagraphs (F), (G), and (H),
			 respectively;
				(2)by inserting after
			 subparagraph (D) the following:
					
						(E)Conversion voting
				requirements
							(i)In
				generalApproval of a
				proposal for conversion in an election set by a majority of the directors of an
				insured credit union under subparagraph (B) shall be by the affirmative vote of
				a majority of the members of the insured credit union who vote on the proposal,
				in a vote in which at least 30 percent of the credit union membership
				participates.
							(ii)Special
				membership meetingAn insured
				credit union which provides notices to its members under subparagraph (C) of a
				proposed conversion shall—
								(I)hold a special meeting of the membership to
				provide information regarding the proposal at least 30 days before making any
				ballots available to its members; and
								(II)include a notice
				of such meeting in the notices provided under subparagraph (C).
								(iii)Prohibition on
				incentivesAn insured credit
				union proposing to convert under subparagraph (A)—
								(I)is expressly
				prohibited from using or providing any incentive in any form of prize raffles,
				contests, giveaways, or other voting incentives in connection with the member
				vote on conversion; and
								(II)may make no
				mention of any incentive in the notices to members or in other materials that
				it sends or otherwise communicates to members pursuant to subparagraph
				(C).
								;
				and
				(3)in subparagraph
			 (B), by striking the ultimate sentence.
				309.Exemption from
			 pre-merger notification requirement of the Clayton ActSection 7A(c)(7) of the
			 Clayton Act (15 U.S.C. 18a(c)(7)) is amended by
			 inserting section 205(b)(3) of the Federal Credit Union Act (12 U.S.C.
			 1785(b)(3)), before or section 3.
			
